Fourth Court of Appeals
                               San Antonio, Texas
                                     August 22, 2018

                                   No. 04-17-00356-CR

                               Ex Parte Juan ENRIQUEZ,
                                        Appellant

                From the 81st Judicial District Court, Karnes County, Texas
                                 Trial Court No. 3862-G
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER

    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is
GRANTED. Time is extended to September 7, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court